Citation Nr: 1422327	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-32 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a cervical spine disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel





INTRODUCTION

The Veteran served on active duty from August 2001 to June 2006. He served in combat in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before a Decision Review Officer (DRO) at a hearing held in February 2009 and a transcript of that hearing has been associated with the Veteran's paper claims file.  The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2013.  A transcript of the hearing is associated with the electronic record.  At the hearing the Veteran and his representative indicated that the claim for the spine disability encompasses the entire thoracolumbar and cervical spine.  January 2013 Hearing Transcript at 2, 10. 

In a March 2013 decision, the Board granted service connection for a right hip disorder and remanded the claims regarding service connection for bilateral knee and left hip disorders as well as a spinal disorder to include the thoracolumbar and cervical spine.  A March 2013 rating decision implemented the Board's grant of service connection for a right hip disorder and assigned a 10 percent disability evaluation, effective May 9, 2008.  Also, in an October 2013 rating decision, the Appeals Management Center (AMC) granted service connection for thoracolumbar spine and left hip disorders and assigned 10 and 0 percent disability ratings, respectively, effective May 9, 2008.  As the grant of service connection for the thoracolumbar and bilateral hip disorders represent a full grant of the benefit sought, these matters are no longer on appeal.  

In February 2014 correspondence, the Non-Commissioned Officers Association of the United States of America informed both the Veteran as well as VA that effective March 1, 2014, the Veteran Service Organization terminated its Veteran Service Officer program and withdrew its representation of the Veteran.  In March 2014 correspondence, VA provided the Veteran with another opportunity to authorize an organization to represent him advised him of several choices.  He was also advised that if VA did not hear from him or his new representative, within 30 days of the date of the letter, it would be assumed that he wished to represent himself and his appeal would continue for review.  The Veteran has not responded and it is assumed that he wishes to represent himself.  

A petition to reopen a previously denied claim for an earlier effective date for a grant of service connection for sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See January 2013 HearingTranscript at 3. 

Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. The Veteran does not have a bilateral knee disability incurred in or aggravated by service.

2. The Veteran does not have a cervical spine disability incurred in or aggravated by service.


CONCLUSIONS OF LAW

1. The Veteran does not have a bilateral knee disability that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2. The Veteran does not have a cervical spine disability that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1). 

The VCAA notice requirements apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the appellant was sent a letter in June 2008, prior to the initial adjudication on appeal, which provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The June 2008 letter also advised the appellant of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment and personnel records as well as VA examination reports dated in December 2010 and September 2013, along with a January 2011 addendum have been associated with the claims file.  In March 2013, the Board remanded the claim, in relevant part, to obtain treatment records, including from Orthopedics Associates and affording the Veteran a VA examination.  In April 2013 correspondence, the Veteran was asked to complete VA Form 21-4142, so that VA could obtain private treatment records, including from Orthopedics Associates or to submit the record himself.  The Veteran did not respond.  The Board has substantially complied with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was afforded a VA examination in September 2013 and an opinion was proffered.  The September 2013 VA examination report reflects substantial compliance with the March 2013 remand instructions.  D'Aries, supra; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified any additional outstanding evidence and review of the paper claims file as well as Virtual VA does not reveal any additional documents pertinent to the claims decided herein. 

During the January 2013 Board hearing, the undersigned explained the issues on appeal and asked questions designed to indicate evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2)  and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.


II. Legal Criteria & Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

Service connection requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In relevant part, 38 U.S.C.A. § 1154(a)  West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.

Here, the Veteran claims that he has bilateral knee and cervical disability as a result of his active service.   He cited pain in the lower joints and back as ongoing since July 2006.  See May 2008 Formal Claim.  At a February 2009 DRO hearing, the Veteran and his fiancée confirmed that he served as a Cavalry Scout in combat arms.  He described combat duties that included assaulting cities and he was on his feet jumping up and down off vehicles at a 4 foot height.  He denied receiving any treatment for the back and lower legs at the VA. However, he reported that his knees hurt.  

The Veteran's DD-214 shows that his military occupational specialty was as a Cavalry Scout, with combat service in Iraq shown.  Service treatment records do not show any findings of lower extremity, spine, other musculoskeletal problems, or any other problems relating to his neck and knees on entrance examination of February 2001, with the accompanying report of medical history negative for any history of orthopedic problems such as arthritis, rheumatism or bursitis, bone, joint or other deformity, lameness or broken bones.  The January 2001 medical prescreen was also negative for these potentially pertinent orthopedic complaints and he denied having any surgery on any joints.  Service treatment records are silent for any complaints regarding the neck and knees.  However post deployment evaluations of January 2006, February 2006 and June 2006 gave some varying histories that were potentially pertinent.  The January 2006 post deployment evaluation, which also confirmed combat service in Iraq from April 2005 to February 2006, gave a history negative for swollen, stiff or painful joints.  However the February 2006 post deployment examination revealed he checked "yes" for swollen, stiff or painful joints, and for muscle aches during deployment.  Both January and February 2006 post deployment evaluations gave a positive history for back ache.  A June 2006 physical for separation restated the history found on February 2006 post-deployment examination.  The Veteran was released without limitations.  

An October 2006 VA general examination primarily addressed a claimed skin disorder, but examination was noted to include normal range of motion on examination of the musculoskeletal system, with no joint tenderness, effusion or crepitus. 

An October 2009 private orthopedic evaluation done by a Dr. C. reveals that the Veteran was seen for right hip discomfort dating back to his time in service in 2003 and 2004. Examination revealed no knee effusions, irritability, or instability on either side.  

On December 2010 VA examination, he reported that he has been having pain in his knees since 2003.  He denied any specific injury to his knees; however, he claims he injured his back and knees while he was carrying infantry equipment on his back and jumping off of high assault vehicles.  He denied any medical treatment; however, he has had pain in this area.  After examination, he was diagnosed with anterior knee pain syndrome involving both knees.  The examiner opined that the Veteran's current bilateral knee condition was likely related to his active military service.  In a March 2011 addendum, the examiner clarified that there was a typo and that his opinion should read that the Veteran's current bilateral knee conditions were not likely related to his active military service and referred to the rational provided at the time of the December 2010 VA examination.  The examiner reasoned that there was no documentation of chronic conditions related to the bilateral knee joints in the active military service as well as in the civilian medical records immediately after he came out of the service.  

The Veteran testified in his January 2013 Videoconference hearing that he started experiencing pain in his back legs in service. He indicated he was in Iraq for the 2003 invasion up to the Syrian border.  He described being in Bradley fighting vehicles and was exposed to concussions from nearby explosions while sitting on a metal set for up to 20 hours a day.  He reported that he has pain in his back that moved into his neck.  

During his September 2013 VA examination, the Veteran reported that his knees have been hurting since 2006 and that the pain has remained the same over the years.  He claimed that his neck has hurt off and on since 2007.  He denied any injuries, surgeries, or fractures to the knees and neck.  After examination, the examiner opined that the Veteran's cervical spine and bilateral knee conditions were less likely as not related to military service.  The examiner reasoned that there was no objective evidence of cervical and knee pathology as of the current examination.  X-ray results were normal.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a bilateral knee or cervical spine disability.

The Board acknowledges that the Veteran is competent to report that he had bilateral knee and neck pain in service and has continued to experience pain in his knees and neck since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed bilateral knee and neck pain during service, and has continued to experience those symptoms since service.

However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the Veteran's service treatment records included a post deployment history of swollen, stiff or painful joints, as well as muscle and back aches.  Although the location of the joint, muscle, and back aches and pain were not clear.  There were no post service treatment records showing bilateral knee and cervical spine disorders associated with the claims file.  Although the Veteran indicated that he did get examined by Mr. P at Orthopedics Associates in Detroit, the Veteran did not submit an Authorization and Consent to Release Information so that VA may obtain the records nor did he submit the records himself and he did not suggest that he was diagnosed with a neck or bilateral knee disability at that time.  When examined in September 2013, a physical examination and x-rays of the Veteran's neck was normal.  Objective findings did not support the finding of any current disability of the cervical spine.  Although a December 2010 VA examination report included a diagnosis of anterior knee pain syndrome involving both knee joints, when examined in December 2010 and September 2013, physical findings as well as December 2010 x-rays of the knees were normal.  Objective findings did not support the finding of any current disability of the bilateral knees.  Symptoms alone, such as pain, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability. Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Therefore, the Board finds that the competent medical evidence of record does not demonstrates the presence of current bilateral knee and cervical spine disabilities.  The preponderance of the evidence is against finding the presence of any current disability of the bilateral knee and cervical spine because the December 2010 and September 2013 VA examiners provided highly persuasive evidence that there is no current bilateral knee and cervical spine disabilities.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the claim for service connection for bilateral knee and cervical spine disabilities is denied.








ORDER

Entitlement to service connection for a bilateral knee disability is denied. 

Entitlement to service connection for a cervical spine disability is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


